Were we to take jurisdiction of this appeal and hold that the demurrers were properly sustained, the bill on remand would be capable of amendment in material particulars, and when so amended might be good as against any further demurrer. We, therefore, repeat what was said in Carothers v. Bank, 158 Miss. 602,131 So. 111, and reaffirmed in Stirling v. Whitney Bank, 170 Miss. 674,150 So. 654, 655, that: "Appeals from amendable bills demurred to and the demurrer sustained or overruled do not settle all of the controlling principles of a case, and *Page 375 
these cannot be known or determined sufficiently until the pleadings have been settled. If we entertained appeals to amendable bills from interlocutory decrees sustaining or overruling demurrers, it would result in delay and expense rather than save it."
Appeal dismissed.